internal_revenue_service number release date index number ------------------ ------------------------------ ----------------------- -------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc ita b02 plr-118853-09 date date ty ------- ty ------- legend taxpayer date date dear --------- ----------------------- -------------------------- --------------------------- this ruling replies to the letter and enclosures requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the required duplicate copy with signature of form_3115 application_for change in accounting_method pursuant to section a of revproc_2002_9 2002_1_cb_327 for the tax_year ended date year_of_change facts on date taxpayer timely e-filed with extensions its federal_income_tax return for the year_of_change along with the original form_3115 filed under revproc_2002_9 to change its method_of_accounting for prepaid expenses however taxpayer inadvertently failed to file with the internal_revenue_service irs national_office a signed duplicate copy of the form_3115 on or before the date the original form_3115 was filed with its tax_return as required by section a of revproc_2002_9 this oversight was due in part to several personnel changes within the finance department including a new tax manager which led to taxpayer’s confusion regarding filing_requirements and responsibilities applicable law plr-118853-09 revproc_2002_9 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the application provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_2002_9 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2002_9 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change and a signed copy of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 provides that an election includes a request to adopt change or retain an accounting_method and defines a regulatory election as an election whose due_date is prescribed by regulations published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election plr-118853-09 iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 when the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by granting the relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in revproc_2002_9 in this situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied the information provided and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith with this request taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 when relief was requested taxpayer inadvertently failed to file the signed duplicate form_3115 with the irs national_office and it did not use hindsight in requesting relief taxpayer represented that it timely filed the original signed form_3115 by attaching it to its timely e-filed federal_income_tax plr-118853-09 return for the year_of_change and reflected the requested accounting_method change described on the form_3115 on its federal_income_tax return for the year_of_change finally granting an extension will not prejudice the interests of the government taxpayer represented that granting an extension of time to file the signed duplicate copy of form_3115 with the irs national_office will not result in a lower tax_liability for all taxable years affected by the election than taxpayer would have had if the duplicate copy of form_3115 had been timely filed moreover the taxable years in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period of assessment based solely on the facts and representations submitted including affidavits we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is hereby granted for the taxpayer to file the necessary signed copy of the form_3115 with the irs national_office this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_3115 when it is filed this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt ________________________ thomas d moffitt chief branch office of associate chief_counsel income_tax accounting
